IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 118 DB 2014 (No.60 RST 2014)
                                           :
                                           :
WILLIAM JONATHAN SAUERS                    : Attorney Registration No. 80642
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM ADMINISTRATIVE SUSPENSION            : (Out of State)



                                       ORDER



PER CURIAM


                         th
       AND NOW, this 4 day of September, 2014, the Report and Recommendation of

Disciplinary Board Member dated August 26, 2014, is approved and it is ORDERED

that William Jonathan Sauers, who has been on Administrative Suspension, has never

been suspended or disbarred, and          has demonstrated that he has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.